DETAILED CORRESPONDENCE
Claims 21, 23-26, 30-34, and 38-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 

Examiner notes that the previously recited 35 U.S.C. 112(b) rejection has been withdrawn in light of amendments made to the current claims.

Applicant’s representative amended claim 21 (and, similarly claim 38) to recite “...wherein upon contact between the ball and the body at the drag-inducing throat, the drag-inducing throat of the body deforms around the ball forming a seal to prevent fluid flow across the ball prior to the ball being seated on the ball seat”. Examiner respectfully 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 30-34 and 38-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2012/0061094 A1 (i.e. Soni et al).

In regards to claim 21, Soni discloses: A decelerator device (as shown in at least figures 2-3) comprising: 
	a ball decelerating body (as shown in at least figures 3 comprising of at least elements 22) having a ball passage therethrough (ball passage within the elements 22, 24, 26, 28), the ball passage comprising a ball entrance port located at a top end of the body that directs a moving ball from an open mouth of the entrance port into a drag-inducing throat of the ball passage (as depicted in at least figure 1; at least paragraphs [0010-0024], introduces the ball seat assembly includes releasing the ball into the fluid conduit 14, for example by dropping the ball 18 into and/or pumping the ball 18 through the fluid conduit 14 from a surface or downhole location), the body forming the drag-inducing throat being cylindrical (as shown in at least figure 3); and 
 that displaces away from a centerline of the ball passage as a ball (18) having a diameter (of 18) larger than the throat of the ball passage passes therethrough (as shown in at least figure 2), and wherein a diameter of the drag-inducing throat elastically returns toward the centerline of the ball passage following passage of the ball (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement; it should be noted that it is inherent that elastic material will return to its original state when the load is removed; the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount),
	wherein the body further comprises a ball seat engagement portion (at least 28) couplable with a ball seat anchored in a tool of a pipe string of a subterranean well (the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount), 
	wherein the diameter of the drag-inducing throat is the same as an internal diameter of the ball seat (at least figures 1-2 introduces the diameters of the drag-inducing throat and ball seat elements 22 at the radially most inner point to be the same; at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16),
	wherein upon contact between the ball and the body at the drag-inducing throat, the drag-inducing throat of the body deforms around the ball forming a seal to prevent fluid flow across the ball prior to the ball being seated on the ball seat (at least paragraph [0016] introduces as shown in FIG. 3, the assemblies 24 and 26 are circumferentially offset so that contact with the upstream seating component 24 forms a fluid void, and as the ball 18 advances further along the ball seat 16 and contacts the downstream component 26, the fluid voids may be closed to fully cut off fluid flow through the ball seat 16; furthermore, at least paragraph [0022] introduces the ball 18 advances through the conduit 14 and engages the ball seat 16; in the third stage 43, the ball 18 is incrementally slowed by the seating components 24, 26 and/or 28; upon contact with the most downstream seating component (e.g., seating component 26 or 28), the ball 18 comes to a stop, and fluid flow is completely cut off or reduced by a selected amount).
	However, Soni does not explicitly disclose: the body deforms around the ball such that an entire circumference of the ball is in contact with the body at the drag-inducing throat forming a seal; wherein the diameter of the drag-inducing throat is the same as an internal diameter of the ball seat creating a consistent inner bore therethrough.
In re Dailey, 149 USPQ 47 (CCPA 1976).  
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Soni to include for the body to deform around the ball such that an entire circumference of the ball is in contact with the body at the drag-inducing throat forming a seal and for having the diameter of the drag-inducing throat to be the same as an internal diameter of the ball seat creating a consistent inner bore therethrough to allow for receiving objects at certain locations downhole to conduct wellbore operations for hydrocarbon recovery purposes.

In regards to claim 23, Soni further discloses: wherein the ball entrance port is frustoconical shaped (at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16).

In regards to claim 24, Soni further discloses: wherein the ball passage is funnel shaped (at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16).

In regards to claim 25, Soni further discloses: wherein the deformable, solid- state yielding material is plastically deformable under subterranean well conditions (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement).

In regards to claim 26, Soni further discloses: wherein the body is annulus shaped about the throat of the ball passage (at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16).

In regards to claim 30, Soni discloses: wherein the ball decelerating body has a height that is configured to reduce impact forces imparted on the ball (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement; it should be noted that it is inherent that elastic material will return to its original state when the load is removed; the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount).

In regards to claim 31, Soni discloses: a height of the ball decelerating body to reduce the shock on the ball (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement; it should be noted that it is inherent that elastic material will return to its original state when the load is removed; the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount).
	However, Soni appears to be silent in regards to: wherein the height is less than a predetermined height and the ball decelerating body reduces the shock on the ball.
	Nonetheless, it has been held a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


In regards to claim 32, Soni discloses: a height of the ball decelerating body to decelerate the ball prior to contacting the ball seat (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement; it should be noted that it is inherent that elastic material will return to its original state when the load is removed; the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount).
	However, Soni appears to be silent in regards to: wherein the height is greater than a predetermined height and the ball decelerating body decelerates the ball prior to contacting the ball seat.
	Nonetheless, it has been held a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Soni to include for the height to be greater than a predetermined height allowing for the ball to decelerate prior to contacting the ball seat to further allow for receiving objects at certain locations downhole to conduct wellbore operations for hydrocarbon recovery purposes.

In regards to claim 33, Soni further discloses: wherein the deformable, solid- state yielding material is elastically deformable under subterranean well conditions (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement).

In regards to claim 34, Soni further discloses: wherein the body is annulus shaped about the throat of the ball passage (at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16).

In regards to claim 38, Soni discloses: A ball-actuated downhole tool (as shown in at least figures 2-3) configured to interconnect into a pipe string (12) of a subterranean well (11), the ball-actuated downhole tool comprising: 
	a tool housing (20) within which a ball seat (at least 22, 28) is located (as shown in at least figures 2-3), the ball seat having a ball engaging, sealing surface forming an entrance to a fluid flow channel through the ball seat (as depicted in at least figure 1; at least paragraphs [0010-0024], introduces the ball seat assembly includes releasing the ball into the fluid conduit 14, for example by dropping the ball 18 into and/or pumping the ball 18 through the fluid conduit 14 from a surface or downhole location; the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount); 
	a decelerator device (comprising at least 24, 26) located adjacent to and coupled with the ball seat (28) for slowing the speed of a moving sealing ball approaching the ball seat (at least paragraphs [0010-0024], introduces the plurality of seating components 22 include one or more upstream seating components, such as seating component 24, axially disposed relative to a downstream seating component, such as seating component 26, to create an axial contouring that reduces the overall deceleration of the ball 18 and brings the ball 18 to a relatively gentle stop), the decelerator device comprising: 
	a ball decelerating body (as shown in at least figures 3 comprising of at least elements 22) having a ball passage therethrough (ball passage within the elements 22, 24, 26, 28), the ball passage comprising a ball entrance port located at a top end of the body that directs the moving ball from an open mouth of the entrance port into a drag-inducing throat of the ball passage (as depicted in at least figure 1; at least paragraphs [0010-0024], introduces the ball seat assembly includes releasing the ball into the fluid conduit 14, for example by dropping the ball 18 into and/or pumping the ball 18 through the fluid conduit 14 from a surface or downhole location), and having a ball passage diameter equal to the diameter of the flow channel of the ball seat (at least figures 1-2 introduces the diameters of the drag-inducing throat and ball seat elements 22 at the radially most inner point to be the same; at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16), and 
	at least a portion of the body forming an annulus about the throat of the ball passage and comprising a deformable, solid-state yielding material that displaces away from the centerline of the ball passage as a sealing ball having a greater diameter than the throat of the ball passage passes through the annulus (at least paragraphs [0010-0024] and figures 2-3 introduces the entire circumference of the ball to be in contact with the body of the drag-inducing throat which is substantially cylindrical; furthermore, the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16; the ball creates for at least elements 24, 26 of the drag-inducing throat to deform, establishing a greater diameter than the drag-inducing throat), wherein upon contact between the ball and the body at the drag-inducing throat, the drag-inducing throat deforms around the ball forming a seal to prevent fluid flow across the ball prior to the ball being seated on the ball seat (at least paragraph [0016] introduces as shown in FIG. 3, the assemblies 24 and 26 are circumferentially offset so that contact with the upstream seating component 24 forms a fluid void, and as the ball 18 advances further along the ball seat 16 and contacts the downstream component 26, the fluid voids may be closed to fully cut off fluid flow through the ball seat 16; furthermore, at least paragraph [0022] introduces the ball 18 advances through the conduit 14 and engages the ball seat 16; in the third stage 43, the ball 18 is incrementally slowed by the seating components 24, 26 and/or 28; upon contact with the most downstream seating component (e.g., seating component 26 or 28), the ball 18 comes to a stop, and fluid flow is completely cut off or reduced by a selected amount), and wherein a diameter of the drag-inducing throat elastically returns toward the centerline of the ball passage following passage of the ball, wherein the diameter of the drag-inducing throat is the same as an internal diameter of the ball seat (at least paragraphs [0010-0024], introduces the ball seating elements 22 to include a ring-shaped or toroidal elastic seat disposed on an interior surface, resilient flaps, and resistant mechanisms such as spring loaded and/or articulated member that protrude into the conduit 14 and having a selected resistance to movement; it should be noted that it is inherent that elastic material will return to its original state when the load is removed; the larger diameter ball 18 passes through the drag inducing throat comprising of elements 24, 26 at shown in at least figures 2-3 until the ball 18 is seated on the ball seat 28 where fluid flow is completely cut off or reduced by a selected amount).
	However, Soni does not explicitly disclose: the fluid flow channel being cylindrical shaped and having a flow channel diameter; the throat being cylindrical shaped; wherein the diameter of the drag-inducing throat is the same as an internal diameter of the ball seat creating a consistent inner bore therethrough.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976).  
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Soni to include for having the diameter of the drag-inducing throat to be the same as an internal diameter of the ball seat creating a consistent inner bore therethrough and cylindrical shape to allow for receiving objects at certain locations downhole to conduct wellbore operations for hydrocarbon recovery purposes.

In regards to claim 39, Soni further discloses: wherein the ball entrance port is frustoconical shaped (at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16).

In regards to claim 40, Soni further discloses: wherein the ball passage is funnel shaped (at least paragraphs [0010-0024], introduces the seating components 22 are not limited to the embodiments described herein, and may take any shape or configuration suitable for gradually or incrementally slowing the ball as it engages the ball seat 16).

In regards to claim 41, Soni discloses the projection from the drag inducing throat of the ball passage (at least paragraphs [0010-0024], introduces the plurality of seating components 22 include one or more upstream seating components, such as seating component 24, axially disposed relative to a downstream seating component, such as seating component 26, to create an axial contouring that reduces the overall deceleration of the ball 18 and brings the ball 18 to a relatively gentle stop; see at least figures 2-3). 
However, Soni appears to be silent in regards to: wherein the plurality of projections comprises ribs.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Soni to modify the projection from the drag inducing throat of the ball passage to have a plurality of plurality of projections 

In regards to claim 42, Soni discloses the projection from the drag inducing throat of the ball passage (at least paragraphs [0010-0024], introduces the plurality of seating components 22 include one or more upstream seating components, such as seating component 24, axially disposed relative to a downstream seating component, such as seating component 26, to create an axial contouring that reduces the overall deceleration of the ball 18 and brings the ball 18 to a relatively gentle stop; see at least figures 2-3). 
However, Soni appears to be silent in regards to: wherein the plurality of projections comprises ridges.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Soni to modify the projection from the drag inducing throat of the ball passage to have a plurality of plurality of projections comprising of ridges as an alternative design choice to allow for when the ball flowing downhole to make contact and decelerate therethrough. 

In regards to claim 43, Soni discloses the projection from the drag inducing throat of the ball passage (at least paragraphs [0010-0024], introduces the plurality of seating components 22 include one or more upstream seating components, such as seating component 24, axially disposed relative to a downstream seating component, such as seating component 26, to create an axial contouring that reduces the overall deceleration of the ball 18 and brings the ball 18 to a relatively gentle stop; see at least figures 2-3). 
However, Soni appears to be silent in regards to: wherein the plurality of projections comprises ribs.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Soni to modify the projection from the drag inducing throat of the ball passage to have a plurality of plurality of projections comprising of ribs as an alternative design choice to allow for when the ball flowing downhole to make contact and decelerate therethrough. 

In regards to claim 44, Soni discloses the projection from the drag inducing throat of the ball passage (at least paragraphs [0010-0024], introduces the plurality of seating components 22 include one or more upstream seating components, such as seating component 24, axially disposed relative to a downstream seating component, such as seating component 26, to create an axial contouring that reduces the overall deceleration of the ball 18 and brings the ball 18 to a relatively gentle stop; see at least figures 2-3). 
However, Soni appears to be silent in regards to: wherein the plurality of projections comprises ridges.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Soni to modify the projection from the drag inducing throat of the ball passage to have a plurality of plurality of projections comprising of ridges as an alternative design choice to allow for when the ball flowing downhole to make contact and decelerate therethrough. 

In regards to claim 45, Soni the ball passage (at shown in at least figures 2-3). 
However, Soni appear to be silent in regards to: a plurality of ball passages.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA I960).
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Soni to modify the decelerator device to comprise of a plurality of ball passages to allow for deceleration of the object throughout 

In regards to claim 46, Soni the ball passage (at shown in at least figures 2-3). 
However, Soni appear to be silent in regards to: a plurality of ball passages.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA I960).
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Soni to modify the decelerator device to comprise of a plurality of ball passages to allow for deceleration of the object throughout various stages of tool which in turn lessens the impact gradually compared to as having one ball passage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676